Citation Nr: 1027134	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from January 1983 
to September 1994 and from January 2004 to September 2005.  She 
also had various periods of service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Columbia, 
South Carolina Regional Office (RO) which denied the Veteran's 
claims for service connection for a bilateral foot disability and 
hypertension.

The Board remanded the Veteran's claims in September 2008.  

A January 2010 rating decision issued by the Appeals Management 
Center (AMC) granted the Veteran's claim for service connection 
for hypertension and assigned an initial rating of 10 percent.  A 
notice of disagreement objecting to this determination has not 
yet been received, and the claim is not before the Board for its 
consideration.


FINDING OF FACT

There is a nexus between the Veteran's bilateral foot 
disabilities and active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral 
foot disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

If certain chronic diseases, such as arthritis, become manifest 
to a degree of 10 percent within one year of separation from 
active service, they are presumed to have been incurred during 
active service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Bilateral Foot Disability 

The Veteran claims that she suffers from a bilateral foot 
condition due to the road marching and physical training she 
engaged in during her active duty service.

A May 1982 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied any foot trouble in 
an accompanying Report of Medical History (RMH).

A June 1990 treatment note reflects the Veteran's complaints of 
dry skin on her feet bilaterally that had been present for years.  
Physical examination found multiple calluses and at least one 
plantar wart and assessments of warts and calluses were made.

A May 1994 service discharge examination was negative for any 
relevant abnormalities and the Veteran denied foot trouble in the 
accompanying RMH.

A January 1997 private operative report indicates that a variety 
of procedures were performed on the Veteran's feet, including a 
left foot Austin bunionectomy, osteotomy of the right second 
metatarsal, resection of the fifth metatarsal head bilaterally 
and arthroplasty of the fifth toe bilaterally.  The indications 
for the surgery were that that the Veteran had complaints of 
"longstanding duration" and had attempted conservative care 
consisting of padding, modification of shoe gear, and 
nonsteroidal anti-inflammatories.

Preoperative diagnoses included left foot hallux adductus vagus, 
plantar flexor fifth metatarsal with Taylor bunion, bilateral 
fifth toe hammertoe, plantar flex right second metatarsal and a 
Taylor bunion of the right foot.

Service treatment records include a November 2004 treatment note 
reflecting the Veteran's complaints of painful forefeet 
bilaterally that were aggravated by military duties.  Physical 
examination revealed calluses on the plantar aspect of both feet 
and a corn on the right fifth toe.  Assessments of plantar 
keratoma, calluses, corns and metatarsalgia were made.

A corn on the left fifth toe was noted in a June 2005 podiatry 
treatment note.  Thickened calluses on multiple locations on the 
soles of both feet which were painful to compression were found 
in a second June 2005 podiatry treatment note.

A June 2005 treatment note reflects the Veteran's complaints of 
bilateral foot pain since 1997 when she had surgery that reduced 
her symptoms until activated.  A history of direct trauma was 
denied.  Physical examination revealed plantar abnormalities and 
calluses of the plantar aspect of the feet bilaterally.  
Tenderness was noted on palpation of the feet, ball of the foot 
and metatarsal.  Foot motion was normal.  No abnormalities were 
found on sensory examination.  Balance and reflexes were normal.  
There was no evidence of peripheral neuropathy.  Following this 
examination, assessments of metatarsalgia and calluses were made.

A June 2005 bilateral foot X-ray noted the surgical absence of 
the distal end of the fifth metatarsal and the middle phalanx of 
the fifth toe bilaterally.  The plantar arch of the left foot was 
well-preserved.  The fifth metatarsal was markedly close to the 
plantar portion of the right foot.

A temporary physical profile was issued in June 2005 due to the 
Veteran's bilateral foot pain and bilateral painful calluses.  A 
permanent profile was issued in July 2005 due to bilateral foot 
osteoarthritis.

In a report of medical history apparently completed for 
separation from service, the Veteran reported a history of foot 
trouble.  She elaborated that she had recently been diagnosed as 
having left foot osteoarthritis.  On examination conducted at the 
same time, it was reported that the arches of the feet were 
normal, and the feet were asymptomatic, but the summary of 
defects included foot osteoarthritis and plantar fasciitis.  This 
examination was performed by a physician.  

An October 2005 VA general medical examination noted that the 
Veteran's gait was antalgic.  A history of arthritis was noted.

An October 2005 VA examination reflects the Veteran's complaints 
of chronic, progressively increasing bilateral foot pain that was 
attributable to constant road marching in service.  This foot 
pain had a constant burning sensation without weakness or 
fatigability.  It affected her ability to stand and walk and she 
walked with a limp.  

Physical examination was negative for corns or edema.  Calluses 
of the bilateral medial balls of the feet and extension 
deformities of both fifth toes were noted.  There was no 
restriction of motion, abnormal weight-bearing, weakness or 
instability.  Painful bilateral toe extension and tenderness to 
the bilateral great toe metatarsophalangeal (MTP) joint medial 
surface consistent with prior bunionectomy sites were noted.  
Foot posture was normal.  Her gait was flatfooted without rolling 
onto the balls of her feet.  There was no Achilles tenderness to 
manipulation.  The pertinent diagnosis was bilateral bunions, 
status-post bunionectomy bilaterally.

In a statement dated in October 2007, a private podiatrist, Dr. 
J. C., noted that the Veteran suffered from a variety of foot 
conditions, including status-post correction for a plantar 
flexion at the right second metatarsal, bilateral hammertoes, 
resection of the left metatarsal head, and bunionectomy.  The 
podiatrist opined that these conditions could be contributed to 
by heredity and might be exacerbated by running, jumping or 
marching.  This was the same podiatrist who performed the January 
1997 foot surgeries on the Veteran.

A March 2009 VA podiatry examination reflects the Veteran's 
reports that her bilateral foot condition began in approximately 
1987 due to overuse.  She was subsequently diagnosed with plantar 
warts and treated with the local shaving of those warts.  Foot 
injuries subsequent to service or foot problems prior to service 
were denied.  

She experienced pain in both feet bilaterally and treated her 
condition with ibuprofen, capsaicin and urea cream.  She reported 
being able to stand for 30 minutes without pause and that she was 
able to walk a half mile on level ground.  Recent physical 
therapy on her feet was denied.  

Physical examination conducted by the March 2009 VA podiatry 
examiner revealed extensive callus formation on the right foot 
most prominently over the lateral aspect of the fifth toe, on the 
great toe and at the heel.  Callosities on the left foot were 
marked adjacent to the great toe and on the posterior heel.  Four 
markedly tender plantar warts over the distal metatarsal area and 
the ball of the right foot on the sole were noted.  A mild degree 
of pes planus bilaterally was found.  

Achilles tendons were in normal alignment but were tender 
bilaterally.  Motion appeared painful and restricted and the 
Veteran had great difficulty standing on tiptoe.  Diffuse 
tenderness in both feet over the metatarsal areas, more on the 
right than on the left, were noted.  She walked with a minimal 
degree of bilateral pronation and bilateral external rotation of 
15 degrees.  Mild hammertoe deformities bilaterally in the second 
through the fifth toes were noted, as both of her fifth toes were 
significantly short and overlapped medially with the adjacent 
fourth toe.  A recent bilateral foot X-ray revealed postsurgical 
changes with evidence of prior osteotomies at the left first MTP 
joint and in the right fifth toe.  Following this examination and 
a review of the Veteran's claims file, diagnoses of pes planus 
with hammertoe deformities, plantar warts of the right foot and 
bilateral degenerative joint disease were made.

An April 2010 VA podiatry examination reflects the Veteran's 
reports of having recurrent calluses since being stationed at 
Fort Ward from 1986 to 1988.  Her bunions began in May 1987.  
Severe flare-ups that were rated "10/10" and occur all day, 
five days per week were reported.  She was able to stand for less 
than 30 minutes and walk more than a half of a mile.  

Physical examination was negative for corns, edema or flat feet.  
Bilateral calluses under the first, second and fifth metatarsals 
were noted.  The Achilles was midline.  There was painful motion 
of the left first MTP.  There was tenderness throughout the feet 
bilaterally with abnormal weight-bearing and antalgic gait 
without weakness or instability.  Following this examination and 
a review of the Veteran's claims file, diagnoses of left hallux 
rigidus status post surgery, bilateral callosities and a right 
fifth metatarsal osteotomy were made.  

The examiner opined that these diagnoses were less likely than 
not related to the Veteran's military service.  Although she was 
treated on one occasion for calluses and warts of her feet, the 
examiner could locate no findings in her medical record showing a 
chronic condition nor were there findings of a continuity of 
complaints until many years after she left active duty military 
service.

If a chronic disease such as arthritis is shown in service and at 
any time thereafter, service connection will be conceded.  38 
C.F.R. § 3.303(b).  There must also be sufficient observations in 
service to identify the disease entity.  Id.  As discussed above, 
bilateral foot osteoarthritis was diagnosed in a July 2005 
Reserves periodic examination which was conducted during a period 
of active duty service.  This periodic examination was performed 
by a physician.  The March 2009 VA podiatry examiner also 
diagnosed the Veteran as suffering from bilateral foot 
degenerative joint disease, a form of arthritis.  Both of these 
diagnoses were reported in conjunction with X-ray examinations.  

The VA examiner provided a negative opinion with regard to 
whether the current foot disabilities were related to service.  
This opinion; however, failed to consider the findings during the 
Veteran's second period of active service, or her reports prior 
to undergoing surgery in 1997, that her symptoms had been long 
standing.  In addition, the surgery took place approximately 
three years after her first period of active service, and it is 
difficult to agree with the examiner's conclusion that there were 
no findings for many years after service.  Accordingly, the Board 
finds the examiner's opinion to be of little probative value.

On the other hand the Veteran's reports of a continuity of 
symptomatology are credible and were made at times when she was 
not pursuing VA benefits.  Resolving reasonable doubt in the 
Veteran's favor, the Board concludes that her current bilateral 
foot disabilities were incurred in active service.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral foot disabilities 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


